FILED
                             NOT FOR PUBLICATION                             APR 20 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANTHONY STARKES,                                  No. 08-17568

               Plaintiff - Appellant,             D.C. No. 2:05-cv-02275-JAM-
                                                  GGH
  v.

DR. HAILE; et al.,                                MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                      John A. Mendez, District Judge, Presiding

                               Submitted April 5, 2010 **


Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Anthony Starkes, a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
indifference to his serious medical needs in violation of the Eighth Amendment.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v.

Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment on the Eighth

Amendment claim because Starkes failed to raise a genuine issue of material fact

as to whether defendants were deliberately indifferent to his broken ankle. See id.

at 1057 (explaining that prison officials must know of and disregard a substantial

risk of serious harm for their conduct to constitute deliberate indifference, and that

negligence does not amount to deliberate indifference).

      The district court did not abuse its discretion by declining to exercise

supplemental jurisdiction over the state law claims after granting summary

judgment on the federal claim. See 28 U.S.C. § 1367(c)(3); Fichman v. Media

Ctr., 512 F.3d 1157, 1162-63 (9th Cir. 2008) (“Having granted judgment on the

federal claims, the district court did not abuse its discretion in declining to exercise

supplemental jurisdiction over the state claims.”).

      Starkes’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                     08-17568